Citation Nr: 0206413	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension, and, if so, 
service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and H.F.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).  In that decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of service connection for hypertension but 
went on to, in essence, consider the issue on the merits.

The Board remanded this issue to the RO in May 2001.  The RO 
was instructed to review the claims folder and ensure that 
all notifications and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, was 
completed.  The RO was also instructed to make reasonable 
efforts to obtain private treatment records reflecting 
treatment for hypertension.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension.

The veteran testified before a Member of the Board at a 
hearing held at the RO in March 2002.  The veteran chose to 
be represented at the hearing by Paul Labbe.  There is no 
written revocation of his power of attorney to The American 
Legion.



FINDINGS OF FACT

1.  The RO's January 1993 decision, which denied service 
connection for hypertension, was not appealed following the 
RO's issuance of notice of the denial to the veteran, and 
became final.

2.  The additional evidence submitted since the RO's January 
1993 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hypertension.

3.  The evidence shows that the veteran served in combat and 
satisfactory lay evidence indicates that the veteran was 
treated for hypertension in service and has suffered from 
hypertension since service.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of January 1993, which denied 
service connection for hypertension, is final.  38 U.S.C.A. 
§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

2.  The additional evidence presented since January 1993 is 
new and material, and the claim for service connection for 
hypertension has been reopened.  38 U.S.C.A. § 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for hypertension and complied with the 
VA's notification requirements.  The RO supplied the veteran 
with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary, and 
obtainable, for equitable resolution of the issue on appeal 
has been obtained.  The evidence includes the veteran's 
service personnel records, a VA examination report from 
September 1992, private treatment records from October 1967 
to December 1992, notarized letters from the veteran's 
daughters dated February 1999, a letter from the veteran's 
attorney dated May 1999, and the veteran's statements and 
testimony before a Member of the Board at a hearing held at 
the RO in March 2002.

The Board notes that the RO attempted to acquire the 
veteran's service medical records, but the RO was informed 
that any service records may have been destroyed in a fire at 
National Personnel Records Center (NPRC) in 1973.  Even prior 
to the VCAA's enactment, the United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where the 
veteran's service medical records were unavailable, through 
no fault of the veteran, there was a "heightened duty" to 
assist the veteran in development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 376 (1991).  This heightened duty 
to assist included the obligation to search for alternate 
methods of proving service connection.  Several attempts were 
made to obtain the veteran's service medical records.  
Unfortunately, copies of the records were not located.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran filed an initial claim for service connection for 
hypertension in June 1992.  A VA examination was conducted in 
September 1992.  The veteran reported that he had been 
hospitalized for two months for treatment of high blood 
pressure in Italy in 1945.  His blood pressure was 215/115, 
sitting.  He was diagnosed with uncontrolled hypertension, on 
medication.

Service personnel records indicate that the veteran served in 
combat and was awarded the Bronze Star for meritorious 
service in combat.

In a January 1993 decision, the RO denied service connection 
for hypertension.  The veteran was notified of his appellate 
rights and did not appeal the decision within one year of 
notification.

In March 1994, the veteran filed to reopen his claim for 
service connection for hypertension.

Private treatment notes from October 1967 to December 1992 
indicate that the veteran was treated regularly for 
hypertension.  The veteran's blood pressure was taken 
repeatedly and ranged from 140/90 in November 1978 to 230/120 
in December 1990.  Blood pressure was 144/94 in October 1967 
at which time a history of high blood pressure was given.

The veteran's daughters submitted notarized letters, dated 
February 1999, indicating that their mother was married to 
their father prior to his military service.  Both letters 
stated that the daughters each recollected their mother 
telling them that the veteran had hypertension when he 
returned home from service, and had no problems related to 
hypertension prior to service.  In February 1999, the 
veteran's sister stated that when he returned home in 1944, 
he had symptoms of high blood pressure.  Received also in 
conjunction with these statements was a statement signed by 
numerous people attesting to their knowledge that the veteran 
has suffered from hypertension since his return from military 
service.

In a letter dated May 1999, the veteran's attorney asserted 
that the veteran developed hypertension as a result of his 
"heroic efforts in Italy," for which he earned the Bronze 
Star.

The veteran testified before a Member of the Board at a 
hearing held at the RO in March 2002.  The veteran reported 
that he experienced dizziness and disorientation and was sent 
to first aid while in service.  He indicated that he was 
treated for hypertension at that time and then shipped home.  
He testified that he had been treated for hypertension since 
service.  He noted his earlier treatment records were 
unavailable because his doctor had died.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If the veteran served 90 
days or more during a period of war, and hypertension is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1993.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

New and Material Evidence

Because the RO previously denied the veterans claim of 
service connection for hypertension in January 1993, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's January 1993 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that there was no 
evidence that the claimed hypertension had been incurred in 
or aggravated by active service.  The only evidence of record 
at the time of the denial was a September 1992 VA examination 
report and the veteran's service personnel records.  The 
evidence submitted with the current claim shows that the 
veteran was treated for hypertension between 1967 and 1992.  
In addition, there are lay statements from the veteran's 
daughters attesting to the fact that the veteran had 
hypertension when he returned from service.

The Board finds that the evidence submitted since the January 
1993 denial contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for hypertension.

Service Connection for Hypertension

The veteran is a combat veteran and the Board believes that 
he is entitled to the application of 38 U.S.C.A. § 1154(b).  
As stated above, the veteran received a Bronze Star for an 
incident during combat in his World War II service.  The 
veteran asserted that he developed hypertension as a result, 
in part, of his service in combat during World War II.  
Information in the claims file substantiates his having 
served in combat.  Section § 1154(b) lightens the combat 
veteran's evidentiary burden as to what happened in service, 
as the veteran, as a lay person, may provide lay evidence to 
establish incurrence of a disease or injury in service.  See 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  In 
this instance, the veteran testified to a diagnosis of 
hypertension prior to separation from service.  In addition, 
his daughters attested to the fact that their mother, who was 
married to their father prior to service, told them he had 
hypertension after military service.  Thus, absent clear and 
convincing evidence to the contrary, the Board will accept 
the veteran's assertion that he was diagnosed with 
hypertension in service.  See 38 U.S.C.A. § 1154.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.303 (d) deal with the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Caluza v. Brown, 
7 Vet. App. 498, 507 (1995). In short, the above-cited 
provisions do not presumptively establish service connection 
for a combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Even 
assuming combat status, the veteran must provide satisfactory 
evidence of a current disability.  See, e.g., Kessel v. West, 
13 Vet. App. 9 (1999).  In this instance, the veteran has 
done so.  The September 1992 VA medical examination report 
and private treatment records from 1967 to 1992 indicate that 
the veteran has been diagnosed with and regularly treated for 
hypertension.  His statements and those of his daughters are 
credible and serve to show continuity of his increased blood 
pressure since service.

Having considered the places, types, and circumstances of the 
veteran's service and all other evidence of record, the Board 
finds that the evidence is at least in equipoise.  See 38 
U.S.C.A. § 1154(a); see also Gilbert v. Derwinski, 1 Vet. 
App. at 53. As any doubt must be resolved in the veteran's 
favor, service connection for hypertension is granted.  See 
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened and granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

